Citation Nr: 0416261	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from December 9, 1999 to October 29, 2003, and in excess of 
20 percent from October 30, 2003, for degenerative disc 
disease, status post T6 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In January 2003, the veteran, sitting at the 
RO in Houston, testified via videoconference with the 
undersigned sitting in Washington, DC.  In July 2003 the 
Board remanded the claim for further evidentiary development.  
Review of the file indicates that the requested development 
was accomplished and the matter is ready for review.


FINDINGS OF FACT

1.  For the period of December 9, 1999 to October 29, 2003, 
the objective and competent medical evidence of record 
demonstrates that the veteran's service connected 
degenerative disc disease, status post T6 compression 
fracture, syndrome was manifested by symptoms of limitation 
of motion and pain; the veteran did not have incapacitating 
episodes of a total duration of at least four weeks during 
any consecutive 12 months during this period.

3.  From October 30, 2003, the veteran's service connected 
degenerative disc disease, status post T6 compression 
fracture, syndrome is manifested by symptoms of limitation of 
motion to 30 degrees on flexion, but no less, pain, and 
subjective complaints of severe incapacitating episodes; the 
objective evidence does not show any treatment for 
incapacitating episodes or any physician's orders for bed 
rest in the course of treatment.

CONCLUSIONS OF LAW

1.  From December 9, 1999 to October 29, 2003, the schedular 
criteria for a disability evaluation of 20 percent, but not 
higher, for degenerative disc disease, status post T6 
compression fracture, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.6, 
4.40, 4.45 (2003); 38 C.F.R. § 4.71a, Diagnostic 5293 (2002) 
effective prior to September 23, 2002). 

2.  From October 30, 2003, the schedular criteria for a 
disability evaluation of 40 percent, but not higher, for 
degenerative disc disease, status post T6 compression 
fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.6, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5243 (effective September 26, 
2003), 68 Fed. Reg. 51. 454 (August 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Social Security Administration (SSA) records reflect 
treatment for the veteran's back from the early to the mid-
1980's.  The records also show his work history as an 
ironworker.
 
VA outpatient records show Tylenol #3 provided inadequate 
pain control for back pain in August 2000; it was replaced 
with Tramadol 50 mg (milligrams) every six hours as needed.  
The veteran denied any bowel or bladder problems.  Physical 
examination no signs of cord/nerve compression, and that the 
veteran had no muscle spasm and negative straight leg 
raising.  Spine was midline.  Deep tendon reflexes were +2 
and muscle strength was 5/5.  On a routine visit in December 
2000, the veteran complained of back pain minimally relived 
with prescribed medication reported he had no problems with 
activities of daily living.  Physical examination 
demonstrated no change from the previous examination.  On a 
routine visit in January 2001, the veteran reported that he 
walked for 15 minutes three days a week.  Physical 
examination showed no change.  

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in January 2001.  The veteran 
indicated a medical history of a low back injury in December 
1963, diagnosed as a T6 thoracic vertebral fracture.  At the 
time of his separation, he reported only occasional pain with 
heavy lifting.  The veteran stated he worked in construction 
after discharge from the service, and had occasional low back 
pain while working.  He reported he underwent surgery on his 
back in 1982 and did not return to work afterward due to 
absence of significant improvement following the surgery.  
Current complaints included daily low back pain with pain in 
the right leg down the bottom of the foot, with rare left leg 
symptoms.  

On physical examination, the veteran demonstrated a normal 
gait and poor range of motion in the lumbar spine, as 
follows: flexion- 30 degrees, extension-10 degrees, and 10 
degrees right and left side bending.  The veteran was unable 
to demonstrate toe and heel walking.  Neurological evaluation 
revealed the following:  2+ reflexes at the knees, 1+ 
reflexes at the ankles, calf circumference 37.5 cm 
(centimeters) bilaterally, internal and external rotation of 
the hips within normal limits, straight leg raising negative, 
and pulses absent in both feet.  The examining physician 
opined the veteran's lower lumbar injury was related to work 
related trauma, as asserted by the veteran on prior 
occasions.  He concluded the veteran's current back pain was 
not due to his service-connected fracture of T6.

The veteran also underwent a general medical examination in 
January 2001, which deferred to the orthopedic evaluation of 
the veteran's low back injury, reported above.

According to January 2001 VA radiology reports, x-rays of the 
veteran's thoracic and lumbar spines showed disc space 
narrowing ad L5-S1 and moderate degenerative changes in the 
thoracic spine. 

In February 2001, the RO granted the veteran's claim for 
service connection for degenerative disc disease, status post 
T-6, compression fracture.  The service-connected back 
disability was evaluated as 10 percent disabling under 
Diagnostic Code 5285-5010.

VA outpatient records show routine examinations in May and 
August 2001, when the veteran complained of back pain.  The 
records reveal the same findings pertaining to the veteran's 
back as those shown above in VA outpatient treatment in 
January 2001.  On a routine visit in October 2001, the 
veteran's primary complaint was low back pain.  A 
neuromusculoskeletal examination showed 5/5 strength in the 
left lower extremity and 4/5 strength in the right lower 
extremity.  Right ankle and left ankle reflexes were absent, 
as well as Hoffman's reflex.  The veteran could not toe or 
heel walk due to tightness in the hamstrings, sacrum, and low 
back.  Range of motion studies showed flexion of the lumbar 
spine at 20 degrees, extension of 5 degrees, left and right 
rotation limited to 10 degrees, full range of motion in the 
hips bilaterally, full range of motion in the left knee, 
limited motion in the right knee due to pain, and full range 
of motion in the ankles bilaterally.  Sacral rocking motion 
showed tightness in the low back, but no pain.  Standing 
flexion test and sitting flexion test showed the veteran 
could not flex more than 20 degrees.  There was no leg length 
discrepancy.  There was no pain on palpation of the veteran's 
lumbosacral area or lower extremities, on either side.  The 
veteran reported in November that he had difficulty getting 
in and out of the bathtub and with his shoes and socks.  He 
underwent evaluation by occupational therapy and the 
following equipment was recommended: shower chair, 2 to 16-
inch grab bars, sock aid, reacher, long handled bath sponge, 
and dressing stick.  

The veteran underwent a C&P examination in April 2002.  The 
examiner reviewed the veteran's claims file and x-rays, which 
were unavailable for his examination of the veteran in 
January 2001.  He noted in the service medical records that 
there was a question of an accurate diagnosis.  Specifically, 
the examiner noted the veteran was given a "tentative 
diagnosis" of T6 in December 1963, but the interpretation of 
the x-rays included a T12 thoracic vertebral fracture.  
Although the T6 fracture diagnosis was perpetuated through 
the service to the present, the examiner opined the 
likelihood that the veteran had a T12 vertebral fracture 
instead of a T6 fracture is very high.  In support of his 
opinion, the examiner noted the incidence of T6 vertebral 
fractures was extraordinarily rare, while the frequency of 
T12 and L1 vertebral fractures is very high.  Moreover, he 
pointed out, interpretation of recent x-rays indicated no 
obvious bone deformity at T6, but did show a T12 compression 
fracture of approximately 25 percent.  

On physical examination, the findings were identical to the 
January 2001 orthopedic examination, except the examiner also 
noted the veteran walked with a cane.  The examiner opined 
that there were no residuals of a T6 fracture, but based on 
his diagnosis of a probable T12 compression fracture, which 
was service-related, the examiner concluded the current 
residual symptoms in the lumbar spine could not be 
distinguished from the veteran's work-related injury with a 
reasonable amount of medical probability.

VA outpatient records show on a routine visit in November 
2002 the veteran complained of back pain and examination 
revealed no muscle spasm in his back and the spine was 
midline.  Straight leg raising was negative.  Deep tendon 
reflexes were +2 and muscle strength was 5/5.

At his January 2003 Board hearing, the veteran testified to 
having back pain and stiffness and said it took several to 
limber up.  He also had leg pain and numbness.  He stated 
that he experienced muscle spasms in his back approximately 
once a week.  He walked with a cane due to his back disorder.

The veteran underwent a C& P examination in October 2003.  
The veteran gave a history of a T6 compression fracture in 
December 1963.  He stated he returned to work without 
restrictions after two weeks of bed rest and three months of 
light duty.  At the time of separation, the veteran reported 
only occasional pain with heavy lifting.  Medical history 
includes construction work from 1965 to 1984.  The veteran 
disclosed that he incurred a work injury to his low back in 
1982, which developed into low back pain and left-sided 
sciatica.  The veteran stated he continued to have 
intermittent back pain primarily in the mid thoracic and mid 
lumbar spine.  He described the pain as sharp and occurring 
usually on posture changes like twisting and bending.  He 
indicated it was also spontaneous at times.  The veteran also 
reported having flare-ups of pain once or twice a month 
lasting approximately two to three days.  He denied any 
associated radicular features, lower extremity weakness, or 
bowel or bladder dysfunction.  The veteran indicated his back 
pain was generally manageable with over the counter 
medications, approximately 4-8 tablets of Tylenol 500 per 
week.  He had no associated paresthesia but reported mild 
numbness but no significant left lower extremity weakness.  

The veteran described his pain as intermittent, dull and achy 
in character, and ranging from mild to severe in intensity.  
He stated he endures a severe incapacitating episode 
approximately once a week, lasting for approximately two 
days.  During these episodes, he is confined to bed.  He also 
reported episodes of intermittent left-sided sciatica once or 
twice a month.  He stated sudden changes in posture or 
maintaining the same position for prolonged periods 
intensifies his pain.  He indicated walking does not affect 
the pain and limitation in his ability to walk is primarily 
due to a right knee disability.  He stated he is generally 
fully functional in his activities of daily living except 
during pain flare-ups.  Two years ago, he started using a 
cane for gait and reported chronic knee pain.  An April 202 
thoracic spine x-ray showed moderate degenerative changes in 
the mid thoracic spine

Neurologic examination demonstrated the veteran had normal 
muscle tone and was of normal bulk.  Muscle strength was 5/5 
bilaterally in upper and lower extremities.  Deep tendon 
reflexes were 2 in the upper extremities, knees, and the 
right ankle; and they were absent in the left ankle.  There 
was a mild decrease in vibratory and proprioceptive 
sensations at the toes.  There was no sensory level on the 
back.  Gait was slow.  Romberg sign was absent.  General 
examination revealed mild tenderness at the upper and mid 
thoracic region with slightly enhanced kyphosis.  There was 
no significant paravertebral spasm.  There were no obvious 
deformities or abnormalities of curvature in the lumbar 
spine.  Flexion was zero to 30 degrees and extension was to 
neutral position only; he did not fully extend the spine 
secondary to pain.  Lateral bending was restricted to zero to 
10 degrees bilaterally and rotational movements were not 
attempted secondary to pain.  The examiner concluded that the 
examination was significant for mild tenderness and slight 
thoracic kyphosis and painful limitation of motion in the 
lumbosacral region; the neurologic examination was negative 
for significant motor or sensory deficits except for the 
absence of the left ankle reflex.  The examiner opined that 
the chronic thoracic and low back pain is most likely 
secondary to degenerative disc disease involving the spine, 
most likely contributed by previous history of trauma and the 
lifting injury sustained in 1982.

Also in October, 2003, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran said he is in constant discomfort and has to lie down 
one or two times a day.  He indicated his symptoms are 
usually only related to his back, but he has intermittent 
episodes in his left posterior hip into the hamstrings, and 
he has rare symptoms in his left foot one or two times a 
week.  He explained the leg symptoms were usually related to 
activity and could last up to two days.  Examination revealed 
a non-antalgic gait.  There was limited range of motion in 
the lumbar spine with 30 degrees flexion and 10 degrees of 
extension and right and left side bending.  The veteran was 
unable to demonstrate toe and heel walking for fear of 
falling.  Range of motion in the hips was within normal 
limits.  He demonstrated physiologic and symmetrical 
reflexes, strength, and sensation in both extremities on 
isolated testing.  Straight leg raising gave hamstring pain, 
worse on the left.  Calf circumferences were equal.  The 
examiner opined that diagnosis of a T6 compression fracture 
was erroneously continued in his service medical records and 
within a reasonable medical probability, the veteran's 
correct diagnosis was a T12 compression fracture.  In light 
of his opinion, the examiner stated it would not be possible 
at this time to reliably separate the veteran's current 
symptoms from that of his work-related injury in 1982 and 
subsequent surgery.  He concluded the veteran had moderately 
severe clinical manifestations of intervertebral disc 
syndrome.  The veteran had subjective complaints of pain on 
motion as soon as he began demonstrating range of motion in 
any plane; the examination did not demonstrate weakness, 
excess fatigability, or incoordination.  He indicated a 
significant amount of functional loss due to pain and other 
symptoms in the upper and mid lumbar region, such as, 
limitation on his ability to stand for prolonged periods of 
time, walking distances, bending, stooping, or lifting at the 
waist.

In a December 2003 Addendum to the October 2003 VA 
neurological examination, the VA physician reviewed x-rays 
taken in October 2003 that showed anterior wedging of T12 
vertebral body and degenerative disc disease with disc space 
narrowing with osteophytes in the upper and lower thoracic 
vertebrae.  On examination, there was normal strength in 
bilateral upper and lower extremities in all muscle groups 
tested.  Deep tendon reflexes were symmetric except for the 
absence of left ankle reflex.  There was no associated 
dermatomal sensory loss or sensory level on the back.  The 
remainder of the examination revealed no change from the 
October 2003 examination, except for no appreciable 
tenderness in the thoracic or lumbar spine.  The examiner 
noted the veteran's subjective report of symptomatology at 
the time of his separation from service and the subsequent 
increase in symptomatology following an injury in 1982, which 
resulted in a herniated nucleus pulposus.  The examiner 
indicated if the veteran did not suffer a T12 compression 
fracture in service, as his records suggest, than it would be 
difficult to estimate the association between the in-service 
injury and his low back condition. The examiner opined that 
some degree of degenerative changes preexisted, and were made 
worse by the in-service injury, and more significantly worse 
by the work related injury in 1982.

In December 2003, the RO granted a 20 percent evaluation for 
the veteran's service-connected back disability under 
Diagnostic Code 5293, effective from October 30, 2003.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In September 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 2001 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2003).  The hyphenated diagnostic code in this case at 
the time of the RO's February 2001 initial rating (Diagnostic 
Code 5285-5010) indicated that residuals of vertebral 
fracture Diagnostic (DC) 5285 was the service-connected 
disorder, and arthritis due to trauma under DC 5010 was a 
residual condition.  As noted above, in December 2003, the RO 
assigned a 20 percent evaluation for the veteran's back 
disability under Diagnostic Code 5293, effective from October 
30, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2003).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002 and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23 2002; 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective September 26, 2003.  See 68 
Fed. Reg. 51. 454 (August 27, 2003).  The veteran was 
provided with the new regulations and the veteran has already 
been afforded a physical examination, which considered the 
criteria in the new regulations, and these were used by the 
RO in the evaluation of his claim.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3- 2000  
(April 10, 2000); 38 C.F.R. § 3.114(a) (2003).  Therefore, 
prior to September 23, 2002, and September 26, 2003, the 
Board may apply only the previous version(s) of the rating 
criteria.  As of September 23, 2002 and September 26, 2003, 
the Board must apply the version of the rating criteria more 
favorable to the veteran.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5003 (2003.  Where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable codes, a rating of 10 
percent is warranted where arthritis is shown by X-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.

Under the old regulations for Diagnostic Code 5293, in effect 
before September 23, 2002, a 20 percent evaluation was 
warranted for intervertebral disc syndrome if the disability 
was moderate with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to September 23, 2002.  
A 40 percent evaluation was assigned if it is severe with 
recurring attacks with intermittent relief.  Id.  An 
evaluation of 60 percent was warranted when the disability 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Id.

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec.  4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to 
Diagnostic Code 5293, include the renumbering of the 
diagnostic code to 5243.  Under Diagnostic Code 5243 (that 
now evaluates Intervertebral disc syndrome), Note 6 directs 
that intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Disease and Injuries of 
the Spine, flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  Fifty (50) percent 
is for application when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine.

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 30.  See 
38 C.F.R. § 4.71, Plate V, effective September 26, 2003.

The Board notes that, in its December 2003 Supplemental 
Statement of the Case, the RO provided and considered the 
pre- September 23, 2002 version and the versions of the 
regulations effective September 23, 2002, and September 26, 
2003.  Accordingly, the Board may consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Brown v. Brown, 4 Vet. App. 384, 392-
94 (1994).

Initially, in evaluating the veteran's service connected 
degenerative disc disease, status post T6 compression 
fracture, it is important to note that medical evidence 
indicates that the disability ensuing from the in-service 
spinal injury can not be distinguished from the disability 
ensuing from the 1982 on the job injury.  This evidence is 
undisputed.  The law is clear that to the extent that some 
symptoms cannot be sorted out, reasonable doubt should be 
resolved in the veteran's favor.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected disability from a 
nonservice-connected disability, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.)  Consequently, Board will not 
attempt to decrease the percentage of disability in this case 
based on the disabling effects of the 1982 back injury.  The 
Board is not free to substitute its own judgment for that of 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

For the period from December 9, 1999 to October 29, 2003, and 
upon a review of the medical evidence of record, the Board is 
of the opinion that the veteran's service-connected 
degenerative disc disease, status post T6 compression 
fracture, is more appropriately rated at 20 percent 
disabling.  The objective and competent evidence of record 
reveals that the veteran's disability during this period was 
demonstrated by poor range of motion in the lumbar spine and 
pain.  However, medical evidence and subjective complaints 
are negative for episodes of flare-ups or periods of 
incapacitating episodes.  Medical records are negative for 
any diagnosis of a neurologic disability due to the service-
connected disability.  Upon examination, the veteran had only 
an absent ankle reflexes in January 2001.  Otherwise, there 
was no significant indication of neurologic symptoms or 
abnormalities.  Upon examination the veteran did not 
demonstrate weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

In this regard, the medical evidence consistently showed the 
veteran had full strength, a normal gait, equal leg length 
and calf circumference, no muscle spasm, no pain on 
palpation, and no muscle atrophy.  The veteran noted certain 
activities that were more challenging, such as difficulty 
getting in and out of the bathtub and putting on shoes and 
sox.  These subjective complaints are consistent with 
reported limitation of motion was demonstrated on 
examination.  These symptoms, including complaints of 
functional impairment represent no more than moderate 
impairment.  Accordingly, an increase to 20 percent for 
degenerative disc disease, status post T6 compression 
fracture is granted from December 9, 1999 to October 29, 
2003.  The Board considered the revision in regulations 
effective September 23, 2002, from that date to October 29, 
2003, but finds that the evidence does not warrant an 
increase under the revision because the records failed to 
substantiate any incapacitating episodes from September 23, 
2002, to October 29, 2003.  Consequently, the regulations in 
effect prior to September 23, 2002, appeared to be more 
favorable to the veteran.

For the period from October 30, 2003, the objective and 
competent medical evidence indicates that the veteran's 
service-connected back disability underwent an increase in 
disability as shown on the October 2003 VA examinations 
warranting a 40 percent rating, but no higher.  Although the 
veteran's range of motion did not change significantly 
between his examination in April 2002 and the October 2003 
examination, he did report an increase in flare-ups of pain 
to once or twice a month, lasting two to three days.  The 
disability picture more nearly represents a 40 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine.  Most notably, the veteran's range of 
motion on forward flexion was limited to 30 degrees in 
October 2003.  In reaching this conclusion, the Board also 
considered DeLuca factors; however, in October 2003, the VA 
examiner specifically concluded the examination did not 
demonstrate weakness, excess fatigability, or incoordination.  
Pain and limitation of motion are compatible with a 40 
percent evaluation under the regulations effective September 
26, 2003.  

However, the disability picture does not support a higher 
rating under the General Rating Formula because the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).  The Board notes that the veteran also 
reported in October 2003 that he had "severe incapacitating 
episodes" once a week, lasting two days, during which, he 
was confined to bed for approximately two days.  The 
resulting total of incapacitating episodes would result in a 
60 percent evaluation under the revised regulations effective 
on September 23, 2002.  However, note 1 defines an 
incapacitating episode as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1 
(effective September 23, 2002).  Review of the veteran's 
outpatient records indicates that he seldom sought treatment 
for his back disability after September 23, 2002, and his 
medical records are negative for any complaint of 
incapacitating episodes or a physician's orders for bed rest.  
Consequently, the objective medical evidence does not 
substantiate the veteran's subjective reports and a 60 
percent rating is not warranted.    

The veteran's disability picture beginning October 30, 2003, 
also meets the criteria for a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 23, 2002, as it depicts a severe disability with 
recurring attacks with intermittent relief.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case to this limited extent.  As stated, for the period from 
December 9, 1999 to October 29, 2003, the level of disability 
is approximately commensurate with a 20 percent rating under 
DC 5293, effective prior to September 23, 2002 , for the 
period from October 30, 2003, the level of disability is 
approximately commensurate with a 40 percent rating under DC 
5243, effective September 26, 2003, and the appeal is granted 
to that extent.  38 C.F.R. § 4.71a, DC 5293 (2002) (effective 
prior to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 
(2002) (effective September 23, 2002); 38 C.F.R. § 4.71a, DC 
5243 (effective September 26, 2003).

We note that, in view of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected back disability, as 
the Court indicated can be done in this type of case. Based 
upon the record, we find that at no time since the veteran 
filed his original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

Finally, the Board recognizes that the veteran was awarded 
SSA disability benefits, apparently based in part on his 
discogenic disease, effective from December 1984.   The Board 
observes that SSA employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion as the statutes and 
regulations governing the VA adjudications are substantially 
different from those governing SSA adjudications.  See Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).


ORDER

A 20 percent evaluation for degenerative disc disease, status 
post T6 compression fracture is granted for the period from 
December 9, 1999 to October 29, 2003, subject to the law and 
regulations governing the payment of monetary benefits.

A 40 percent evaluation for degenerative disc disease, status 
post T6 compression fracture is granted for the period from 
October 30, 2003, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




